Case 1:18-ap-01131-VK       Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41          Desc
                            Main Document     Page 1 of 24

 1   TODD A. FREALY (SBN 198780)
 2
     taf@lnbyb.com
     ANTHONY A. FRIEDMAN (SBN 201955)
 3   aaf@lnbyb.com
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 4
     10250 Constellation Blvd., Suite 1700
 5   Los Angeles, California 90067
     Telephone: (310) 229-1234
 6   Facsimile: (310) 229-1244
 7
     Attorneys for Plaintiff, Amy L. Goldman, Chapter 7 Trustee
 8
                              UNITED STATES BANKRUPTCY COURT
 9

10
                              CENTRAL DISTRICT OF CALIFORNIA

11                             SAN FERNANDO VALLEY DIVISION

12    In re                                          CASE NO.: 1:18-bk-11900 VK

13    MARYAM HADIZADEH,                              Chapter 7
14
                            Debtor.
15

16    AMY L. GOLDMAN, Chapter 7 Trustee,             Adv. No. 1:18-ap-       VK
17
               Plaintiff,                            COMPLAINT:
18
      v.                                             (1)    FOR DECLARATORY
19
                                                            RELIEF;
20
      HOUSHANG PAVEHZADEH, an
      individual, and MONA SOLEIMANI, an
                                                     (2)    SALE OF INTEREST OF CO-
21    individual,
                                                            OWNER IN PROPERTY OF
22              Defendants.                                 THE ESTATE;
23
                                                     (3)    TURNOVER OF PROPERTY
24
                                                            OF THE ESTATE
25
                                                           [11 U.S.C. §§ 363(h) and 542]
26

27

28




                                                 1
Case 1:18-ap-01131-VK        Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41                Desc
                             Main Document     Page 2 of 24

 1            TO    THE    HONORABLE          VICTORIA        S.   KAUFMAN,         UNITED      STATES
 2
     BANKRUPTCY JUDGE:
 3
              Plaintiff Amy L. Goldman, Chapter 7 Trustee (the “Plaintiff” or “Trustee”) for the
 4
     bankruptcy estate of Maryam Hadizadeh (the “Debtor”), avers as follows:
 5
                                      JURISDICTION AND VENUE
 6
              1.    This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
 7
     §§ 151, 157, and 1334, and 11 U.S.C. §§ 363 and Local Rules and Orders of the United States
 8
     District Court for the Central District of California governing the reference and conduct of
 9
     proceedings arising under or related to cases under Title 11 of the United States Code, including
10
     General Order No. 13-05, dated July 1, 2013.
11
              2.    This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A),
12

13
     (E) and (O).

14            3.    The Trustee consents to entry of final orders and judgments by the Bankruptcy

15   Court.

16            4.    Venue is proper in this Court under 28 U.S.C. § 1409(a) as this adversary
17   proceeding arises under and in connection with a case under Title 11 which is pending in this
18   district.
19                            PARTIES AND GENERAL ALLEGATIONS
20            5.    This bankruptcy case was commenced by the filing of a voluntary petition for
21
     relief under Chapter 7 of Title 11 of the United States Code, by the Debtor, on July 28, 2018 (the
22
     “Petition Date”).
23
              6.    Thereafter, Plaintiff Amy L. Goldman being duly qualified, was appointed and
24
     presently is the acting Chapter 7 Trustee of the Debtor’s bankruptcy estate.
25
              7.    The Trustee is informed and believes, and based thereon alleges that defendant
26
     Houshang Pavehzadeh (“Houshang”) is an individual residing in Chatsworth, California and is
27
     subject to the jurisdiction of this Court. Houshang is the non-filing ex-spouse of the Debtor.
28




                                                    2
Case 1:18-ap-01131-VK        Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41                 Desc
                             Main Document     Page 3 of 24

 1          8.      The Trustee is informed and believes, and based thereon alleges that defendant
 2
     Mona Soleimani (“Mona”) is an individual who currently conducts a business or profession in
 3
     Sherman Oaks, California and is subject to the jurisdiction of this Court. Houshang and Mona
 4
     were also previously married.
 5
                                        GENERAL ALLEGATIONS
 6
            9.      The Trustee is informed and believes, and based thereon alleges that during marital
 7
     dissolution proceedings between Houshang and Mona, the Superior Court held, pursuant to an
 8
     order entered on July 31, 2009, that the real property located at 5720 Owensmouth Avenue, Unit
 9
     #170, Woodland Hills, California 91367 (the “Property”) was community property, and awarded
10
     one-half of the Property to Houshang and one-half of the Property to Mona (the “Dissolution
11

12
     Order”). A true and correct copy of the Dissolution Order is attached hereto as Exhibit “1”.

13
            10.     Several years after the finalization of the dissolution proceedings between

14   Houshang and Mona, the Trustee is informed and believes, and based thereon alleges that the

15   Debtor and Houshang were married.

16          11.     The Trustee is informed and believes, and based thereon alleges that on April 1,
17   2016, while he was married to the Debtor, Houshang transferred his ownership interest in the
18   Property to the Debtor and Houshang through the execution and recording of a quitclaim deed
19   (the “Quitclaim Deed”). The language on the Quitclaim Deed states: “Houshang Pavehzadeh, a
20   married man as to an undivided 10% interest and Seyede Maryam Pavehzadeh, a married woman
21
     as to an undivided 90% interest, who are husband and wife.” A true and correct copy of the
22
     Quitclaim Deed is attached hereto as Exhibit “2”.
23
            12.     The Trustee reserves her right to supplement and amend the allegations contained
24
     in this Complaint, including, but not limited to, the right to (i) allege further information regarding
25
     all Claims for Relief, including additional transfers of interests in the Debtor’s assets or additional
26
     liabilities incurred by the Debtor, (ii) make modifications and/or revisions to defendants’ name(s),
27
     (iii) allege claims against additional defendants, and/or (iv) allege additional causes of action
28




                                                     3
Case 1:18-ap-01131-VK          Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41              Desc
                               Main Document     Page 4 of 24

 1   arising in connection with the law and facts set forth herein (collectively, the “Amendments”),
 2
     that may become known to the Trustee at any time during this adversary proceeding through
 3
     formal discovery or otherwise, and for the Amendments to relate back to this original Complaint.
 4
                                         FIRST CLAIM FOR RELIEF
 5
                                           (For Declaratory Relief)
 6
               13.    The Trustee realleges and incorporates herein by this reference the foregoing
 7
     paragraphs 1 through 12 of this Complaint as if set forth in full herein.
 8
               14.    The Trustee is informed and believes, and based thereon alleges that as a result of
 9
     the Quitclaim Deed, a 50% interest in the Property is the community property of the Debtor and
10
     Houshang, and such interest in the Property is property of the Debtor’s bankruptcy estate pursuant
11
     to 11 U.S.C. Section 541(a)(2).
12

13
               15.    The Trustee is informed and believes, and based thereon alleges that Houshang

14   denies the validity of the Quitclaim Deed. Thus, an actual controversy has arisen concerning the

15   Debtor’s and estate’s interest in the Property.

16             16.    The Trustee seeks judicial determination by this Court to determine the following
17   issues:
18                    a. That the Quitclaim Deed is valid and effectuated a transfer of an interest in the
19             Property to the Debtor;
20                    b. That on the Petition Date, a 50% interest in the Property was the community
21
               property of the Debtor and Houshang, and that said interest is property of the Debtor’s
22
               bankruptcy estate pursuant to 11 U.S.C. Section 541(a)(2).
23
               17.    A judicial declaration is necessary and appropriate at this time so that the
24
     controversy between the parties concerning the Debtor’s and estate’s interest in the Property can
25
     be resolved.
26
     ///
27
     ///
28




                                                       4
Case 1:18-ap-01131-VK         Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41                 Desc
                              Main Document     Page 5 of 24

 1                                    SECOND CLAIM FOR RELIEF
 2
           (Against Houshang and Mona To Sell Interest of Co-Owners – 11 U.S.C. § 363(h))
 3
             18.     The Trustee incorporates herein by reference the foregoing paragraphs 1 through
 4
     17 of this Complaint as if set forth in full herein.
 5
             19.     The Trustee desires to sell both the estate’s interest in the Property together with
 6
     the remaining interest in the Property owned by Houshang (if any), and Mona’s 50% interest in
 7
     the Property. Presently, Mona does not reside at the Property and is being rented by Mona to a
 8
     third party.
 9
             20.     The Trustee is informed and believes, and based thereon alleges that partition in
10
     kind of the Property between the estate, Houshang (if applicable) and Mona is impracticable.
11
             21.     The Trustee is informed and believes, and based thereon alleges that the sale of the
12

13
     estate’s undivided interest in the Property would realize significantly less for the estate than the

14   sale of the Property free of the interest owned by Houshang (if any) and Mona.

15           22.     The Trustee is informed and believes, and based thereon alleges that the benefit to

16   the estate of a sale of the Property free of the interest owned by Houshang (if any) and Mona
17   outweighs the detriment, if any, to Houshang (if applicable) and Mona.
18           23.     The Trustee is informed and believes, and based thereon alleges that the Property
19   is not used in the production, transmission, or distribution, for sale, of electric energy or of natural
20   or synthetic gas for heat, light, or power.
21
                                       THIRD CLAIM FOR RELIEF
22
               (Against Houshang and Mona For Turnover of Property - 11 U.S.C. § 542)
23
             24.     The Trustee incorporates herein by reference the foregoing paragraphs 1 through
24
     23 of this Complaint as if set forth fully herein.
25
             25.     The Property constitutes property of the estate pursuant to 11 U.S.C. § 541(a).
26
     ///
27
     ///
28




                                                      5
Case 1:18-ap-01131-VK        Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41                 Desc
                             Main Document     Page 6 of 24

 1          26.     The Trustee is informed and believes, and based thereon alleges that Houshang (if
 2
     applicable) and Mona1 are in possession, custody and/or control of the Property.
 3
            27.     The Property should be turned over to the Trustee pursuant to 11 U.S.C. § 542 so
 4
     the Property can be marketed and sold for the benefit of the Debtor’s creditors.
 5
                                           PRAYER FOR RELIEF
 6
            WHEREFORE, the Trustee prays for judgment as follows:
 7
     On the First Claim for Relief:
 8
            A.      A judicial determination by this Court that the Quitclaim Deed is valid and
 9
     effectuated a transfer of an interest in the Property to the Debtor and that bankruptcy estate owns
10
     a 50% interest in the Property; and
11
            B.      For such other and further relief as the Court deems just and proper.
12

13
     On the Second Claim for Relief:

14          C.      For a judgment permitting the Trustee to sell the interest of the bankruptcy estate

15   and the interests of Houshang and Mona in the Property pursuant to 11 U.S.C. § 363(h); and

16          D.      For such other and further relief as the Court deems just and proper.
17   On the Third Claim for Relief:
18          E.      For a judgment compelling the Defendant to turn over the Property to the Trustee
19   pursuant to 11 U.S.C. § 542; and
20          F.      For such other and further relief as the Court deems just and proper.
21
     ///
22
     ///
23
     ///
24
     ///
25

26
     1
       The Trustee is informed and believes and based thereon alleges the Property is currently being
27
     rented by Mona to a third party. To the extent the Trustee prevails on her claim for relief for
28   turnover of the Property pursuant to 11 U.S.C. § 542, the Trustee requests that judgment against
     Mona shall require Mona to remove any third parties in possession of the Property.



                                                   6
Case 1:18-ap-01131-VK        Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41               Desc
                             Main Document     Page 7 of 24

 1   As to All Claims for Relief:
 2
            G.      For costs of suit incurred herein.
 3
            H.      For such other and further relief, which this Court deems just and appropriate.
 4
     DATED: December 20, 2018                      LEVENE, NEALE, BENDER,
 5                                                 YOO & BRILL L.L.P.
 6                                                 By:    /s/ Todd A. Frealy
 7
                                                          TODD A. FREALY
                                                          ANTHONY A. FRIEDMAN
 8                                                 Attorneys for Plaintiff, Amy L. Goldman,
                                                   Chapter 7 Trustee for the Bankruptcy Estate
 9                                                 of Maryam Hadizadeh
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    7
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document     Page 8 of 24




             EXHIBIT “1”
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document     Page 9 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 10 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 11 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 12 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 13 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 14 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 15 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 16 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 17 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 18 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 19 of 24




             EXHIBIT “2”
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 20 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 21 of 24
Case 1:18-ap-01131-VK   Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41   Desc
                        Main Document    Page 22 of 24
            Case 1:18-ap-01131-VK                       Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41                                             Desc
                                                        Main Document    Page 23 of 24
FORM B104 (8/07)                                                                                                          2007 USBC, Central District of California
                          ADVERSARY PROCEEDING COVER SHEET                                                                ADVERSARYPROCEEDING NUMBER
                                 (Instructions on Page 2)                                                                 (Court Use Only)


PLAINTIFF(S)                                                                       DEFENDANT(S)
AMY GOLDMAN, Chapter 7 Trustee for the Estate of Maryam                            HOUSHANG PAVEHZADEH, an individual, and MONA
Hadizadeh                                                                          SOLEIMANI, an individual.
ATTORNEYS (Firm Name, Address, and Telephone No.)                                  ATTORNEYS (If Known)
ANTHONY A. FRIEDMAN (SBN 201955)
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Boulevard, Suite 1700
Los Angeles, CA 90067
Telephone: (310) 229-1234; Facsimile: (310) 229-1244

PARTY (Check One Box Only)                                                         PARTY (Check One Box Only)
 Debtor            U.S. Trustee/Bankruptcy Admin                                  Debtor            U.S. Trustee/Bankruptcy Admin
 Creditor          Other                                                          Creditor          Other
 Trustee                                                                           Trustee
CAUSE OF ACTION (WRITE ABRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED):
COMPLAINT: (1) FOR DECLARATORY RELIEF; (2) SALE OF INTEREST OF CO-OWNER IN PROPERTY OF THE ESTATE; (3) TURNOVER OF
PROPERTY OF THE ESTATE [11 U.S.C. §§ 363(h) and 542]
                                                                      NATURE OF SUIT
              (Number up to five (5) boxes starting with the lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
FRBP 7001(1) – Recovery of Money/Property                                          FRBP 7001(6) – Dischargeability (continued)

 11-Recovery of money/property - §542 turnover of property                         61-Dischargeability - §523(a)(5), domestic support
 12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
 13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
 14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                    (other than domestic support)
FRBP 7001(2) – Validity, Priority or Extent of Lien                                 65-Dischargeability - other

 21-Validity, priority or extent of lien or other interest in property            FRBP 7001(7) – Injunctive Relief

FRBP 7001(3) – Approval of Sale of Property                                         71-Injunctive relief – imposition of stay
                                                                                    72-Injunctive relief – other
 31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                   FRBP 7001(8) Subordination of Claim or Interest
FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                    81-Subordination of claim or interest
 41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                   FRBP 7001(9) Declaratory Judgment
FRBP 7001(5) – Revocation of Confirmation
                                                                                    91-Declaratory judgment
 51-Revocation of confirmation
                                                                                   FRBP 7001(10) Determination of Removed Action
FRBP 7001(6) – Dischargeability
                                                                                    01-Determination of removed claim or cause
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
 62-Dischargeability - §523(a)(2), false pretenses, false                         Other: VIOLATION OF THE AUTOMATIC STAY (11 U.S.C. § 362)
     representation, actual fraud
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement,               SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
     larceny                                                                        02-Other (e.g. other actions that would have been brought in state court
                                               (continued next column)                  if unrelated to bankruptcy case)
 Check if this case involves a substantive issue of state law           Check if this is asserted to be a class action under FRCP 23
 Check if a jury trial is demanded in complaint                        Demand N/A
Other Relief Sought:
(a) for costs of suit incurred herein; (b) for reasonable attorney’s fees as may be allowed by law; and (c) for such other relief as the
court may deem just and proper.
          Case 1:18-ap-01131-VK    Doc 1 Filed 12/20/18 Entered 12/20/18 16:11:41                 Desc
                                   Main Document    Page 24 of 24

FORM B104 (8/07), page 2                                                    2007 USBC, Central District of California
                      BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                         BANKRUPTCY CASE NO.
MARYAM HADIZADEH                                       2:18-bk-11900-VK
DISTRICT IN WHICH CASE IS PENDING    DIVISIONAL OFFICE                  NAME OF JUDGE
CENTRAL                              SAN FERNANDO VALLEY DIVISION       THE HON. VICTORIA S. KAUFMAN
                                  RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                            DEFENDANT                          ADVERSARY PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING   DIVISIONAL OFFICE         NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Todd A. Frealy
DATE                                     PRINT NAME OF ATTORNEY (OR PLAINTIFF)
December 20, 2018                        Todd A. Frealy
